Citation Nr: 1335778	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-30 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for mechanical low-back pain due to degenerative disc disease, with mild disc bulging, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1979 and from October 1980 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was originally scheduled to testify before a member of the Board by way of videoconferencing on August 1, 2013.  That hearing, however, was cancelled by the Veteran.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).


FINDING OF FACT

In August 2013, prior to the issuance of a final decision, the Board received a statement from the Veteran in which he expressed his desire to withdraw his appeal of all issues then pending before the Board.


CONCLUSION OF LAW

The Veteran's appeal as to the issues of entitlement to increased ratings for hypertension and a low-back disability has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran was seeking increased ratings for his service-connected hypertension and low-back disability.  He perfected his appeal of the issues in November 2011.  In August 2013, after the claims were certified to the Board but prior to the issuance of a final decision, the Veteran's representative submitted a statement signed by the Veteran wherein the Veteran expressed his desire to "withdraw[] all issues on appeal to include his appeal o[f the] percentage assigned for his high blood pressure and also his appeal o[f] the percentage assigned for his lower back."  

As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning the issues of entitlement to increased ratings for hypertension and a low-back disability.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.  


ORDER

The appeal for disability ratings in excess of 10 percent for hypertension and for mechanical low-back pain due to degenerative disc disease, with mild disc bulging, is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


